Citation Nr: 0315137	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  94-47 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  What evaluation is warranted for the period from June 30, 
1992, for hypertrophic degenerative joint disease of the 
lumbar spine?

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran served on active duty from November 1975 to June 
1992.

This matter was initially before the Board of Veterans' 
Appeals (Board) from February 1993 and February 1994 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  The veteran 
relocated during the pendency of this appeal and his claims 
files were transferred to the Nashville, Tennessee, RO.

In March 2000, the Board remanded this matter for further 
development.  Since all requested development was not 
accomplished by the RO, the case must be remanded once again.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

On appeal the appellant has raised the issue of entitlement 
to an increased evaluation for a hiatal hernia.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.


REMAND

In the March 2000 remand, the Board noted that there appeared 
to be a vocational rehabilitation folder and that it must be 
associated with the claims file as it is pertinent to the 
issue at hand.  The vocational rehabilitation folder has not, 
however, been associated with the file.  Hence, the RO must 
take appropriate measures to obtain and associate the folder 
with the claims file, or determine whether such a folder no 
longer exists..  

In addition, the record indicates that the veteran currently 
has degenerative disc and degenerative joint disease of the 
spine.  The RO initially rated the veteran under the 
diagnostic codes for traumatic arthritis and lumbosacral 
strain.  A June 1999 supplemental statement of the case 
indicates that the rating for the veteran's disability is 
also being considered under the diagnostic code for 
intervertebral disc syndrome.  The rating criteria for 
evaluating intervertebral disc syndrome changed effective 
from September 2002, shortly after the RO issued the last 
supplemental statement of the case.  Since the change in the 
regulation occurred during the pendency of this appeal, both 
versions of the rating criteria must be considered in 
evaluating the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  As the RO has not considered the 
veteran's disability under the new rating criteria, this 
matter must be remanded to the RO for further development and 
consideration.

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2002).   
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran fails to 
report for the scheduled examination, the RO should obtain 
and associate with the record any notice(s) of the 
examination sent to the veteran.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take the appropriate 
steps to obtain the veteran's vocational 
rehabilitation folder, and associate it 
with the claims file.  If such a folder 
does not exist that fact should be 
annotated in the claims folder. 

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations.  The examiners are to 
evaluate the veteran under both the old 
and the new rating criteria.  All 
necessary diagnostic tests should be 
accomplished.  The claims folders and a 
copy of this remand must be made 
available to and reviewed by the 
examiners in conjunction with the 
examination.

The neurologist must specify whether the 
veteran suffers from an intervertebral 
disc syndrome.  Further, the presence or 
absence of deep tendon reflexes and or 
any related neurological impairment, such 
as foot drop, must be noted by the 
examiner.  

The examiners should ensure that range of 
motion studies are accomplished, and 
indicate whether there is any weakened 
movement, excess fatigability, 
incoordination, or painful motion.  The 
examiners are to offer an opinion as to 
whether there would be any additional 
functional limits on use or during flare-
ups, and if feasible, express this in 
terms of additional degrees of limitation 
of motion during flare-ups or on use.  In 
addition, the examiners must elicit from 
the veteran an account of how his 
lumbosacral disability affects his daily 
activities and employability.  Further, 
the examiners must provide an opinion as 
to whether the veteran's service-
connected disabilities alone render him 
unable to obtain and maintain substantial 
gainful employment.  

3.  If the veteran fails to report for 
any scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

4.  The RO should then review the 
evidence of record and adjudicate the 
issues on appeal.  The RO should ensure 
that all action necessary under the 
Veterans Claims Assistance Act of 2000 
(VCAA) concerning the duty to notify and 
assist the appellant are accomplished.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).  This includes notification 
of the law, as well as compliance with 
the notice requirements as to what VA 
will do and what the appellant must do, 
as discussed in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed to the 
extent possible in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.   See Stegall v. West, 11 
Vet. App. 268 (1998).

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish an 
appropriate supplemental statement of the 
case, and afford an opportunity to 
provide written or other argument or 
evidence in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.     

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




